Case 19-12385-KBO Doci1 Filed 11/08/19 Page 1 of 13

PMR eter CoM Celt am Uae Colo

 

United States Bankruptcy Court for the:

District of _ Delaware
{State}

Case number (if known) Chapter __ 14 L] Check if this is an
amended filing

Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy 04/19

if more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, instructions for Bankrupicy Forms for Non-individuals, is available.

 

1. Debtor’s name MDC Energy LLC

 

2. All other names debtor used
in the last § years

 

 

 

Include any assumed names,
trade names, and doing business
as names

 

 

3. Debtor’s federal Employer 46 _3 5 69 1 4 0
Identification Number (EIN) as

4. Debtor’s address Principal place of business Mailing address, if different from principal place
of business

280 East 96th Street

 

 

 

 

 

 

Number Street Number Street
Suite 210
P.O, Box
Indianapolis IN 46240
City State ZIP Code City State ZIP Code

Location of principal assets, if different from

. principal piace of business
Marion

County

 

 

Number Street

 

 

City State ZIP Code

5. Debtor's website (URL)

 

4 Corporation (including Limited Liability Company (LLC) and Limited Liability Parinership (LLP))
LJ Partnership (excluding LLP)
CJ other. Specify:

6. Type of debtor

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 1
Case 19-12385-KBO Doci1 Filed 11/08/19 Page 2 of 13

Debtor MDC Energy LLG

Case number (1 know

 

Name

7. Describe debtor's business

a. Under which chapter of the
Bankruptcy Code is the
debtor filing?

9. Were prior bankruptcy cases
filed by or against the debtor
within the last 8 years?

If more than 2 cases, attacha
separate list.

10. Are any bankruptcy cases
pending or being filed by a
business partner or an
affiliate of the debtor?

List all cases. If more than 1,
attach a separate list.

Official Form 201

 

A. Check one:

CL) Health Care Business (as defined in 11 U.S.C. § 101(27A))
Lj Single Asset Real Estate (as defined in 11 U.S.C. § 101(57B})
L) Railroad (as defined in 11 U.S.C. § 101(44})

C) Stockbroker {as defined in 11 U.S.C. § 191(53A))

tL] Commodity Broker (as defined in 14 U.S.C. § 101(6))

QO Clearing Bank (as defined in 11 U.S.C. § 781(3)}

(A None of the above

B. Check aif that apply:

| Tax-exempt entity (as described in 26 U.S.C. § 501}

LJ investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
§ 802-3)

1 Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11)}

C. NAICS (North American Industry Classification System} 4-digit code that best describes debtor. See
hitp:/Awww.uscourts .gov/four-digit-national_association-naics-codes .

2 1 £1 41

 

Check one:

LJ Chapter 7
im Chapter 9
” Chapter 11. Check alf that apply:

CJ Debtor's aggregate noncontingent liquidated debts (excluding debts owed to
insiders or affiliates) are Jess than $2,725,625 (amount subject to adjustment on
4/01/22 and every 3 years after that).

C) The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
debtor is a small business debtor, attach the most recent balance sheet, statement
of cperations, cash-flow statement, and federal income tax return or if all of these
documents do not exist, follow the procedure in 11 U.S.C. § 1116(1}(B).

LA plan is being filed with this petition.

Q Acceptances of the plan were Solicited prepetition from one or more classes of
creditors, in accordance with 11 U.S.C. § 1126(b).

C] The debtor is required to file periodic reports (for example, 10K and 10Q) with the
Securities and Exchange Commission according to § 13 or 15(d) of the Securities
Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-individuais Filing
for Bankruptcy under Chapter 77 (Official Form 201A) with this form.

©) The debtor is a shell company as defined in the Securities Exchange Act of 1934 Ruie
12b-2.

OC) Chapter i2

A No

OQ) Yes. District When Case number
MM / DDIYYYY

District When Case number
MM? DD/YYYY

O) No
Alves. cebter _ See Annex 1 Relationship Affiliate

District _ Delaware When See Annex 1
MM DO /YYYY

 

Case number, ifknown _ See Annex 1

 

Voluntary Petition for Non-Individuals Filing fer Bankruptcy page 2
Case 19-12385-KBO Doci1 Filed 11/08/19 Page 3 of 13

MDC Energy LLC
Debtor Case number (if cncwry,
Name

11. Why is the case filed in this Cheek ail thaf apply:

district?
@ Debtor has had its domicile, principal place of busingss, or principal assets in this district for 180 days

immediately preceding the date of this petition or for a longer part of such 180 days than in any other
district.

za A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor ownorhave Qi no
possession of any real
property or personal property

that needs immediate Why does the property need immediate attention? (Check aif thet apply.)
attention?

O) Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.

CJ it poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
What is the hazard?

 

C1 it needs to be physically secured or protected from the weather.

C) itincludes perishable goods or assets that could quickly deteriorate or lose value without
attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
assets or other options}.

C) other

 

Where is the property?

 

Number Street

 

 

City State ZIP Code

Is the property insured?
CJ No

Q) Yes. insurance agency

 

Contact name

 

Phone

Fea Statistical and administrative information

13. Debtor's estimation of Cheek one:
available funds

 

) Funds will be available for distribution to unsecured creditors.
OO) After any administrative expenses are paid, ne funds will be available for distribution to unsecured creditors.

; 2) 1-49 LJ 1,000-5,000 C) 25,001-50,000
14. Estimated number of O 50-99 Q) 5,001-10,000 2 50,001-100,000
creditors ©) 100-199 O) 10,001-28,000 C1 More than 100,000
(4 200-999
; U] $0-s50,000 O21 $1,000,001-$10 million Q) $800,000,001-$1 billion
1s. Estimated assets © $0,001-$100,000 © $19,000,001-$50 million & $1,000,000,001-$10 billion
© $100,001-$500,000 ©) $50,000,001-$100 million © $10,000,000,001-$50 billion
Cd $500,001-$1 million C $100,000,001-$500 million Q More than $59 billion

Official Farm 204 Voluntary Petition for Non-individuals Filing for Bankruptcy page 3
Case 19-12385-KBO Doci1 Filed 11/08/19 Page 4 of 13

Debtor MDC Energy LLC

 

Nama

 

16, Estimated liabilities

OQ $0-$50,000

Q $50,001-$100,000
(2 $100,004-$500,000
(1 $500,001-31 million

C1 $1,600,001-$10 million

CI $70,000,001-$50 million
CJ $80,000,001-$100 million
(@ $409,000,001-8560 million

Case number (if Frown,

() $500,000,001-31 billlon

O21 $1,000,000,001-$10 billion
Q $19,000,000,001-$50 billion
O) More than $50 billion

es Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
$500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ #52, 1341, 1519, and 3571.

17. Daclaration and signature of
authorized representative of
debtor

= The debtor requests retief in accordance with the chapter of file 11, United States Code, specified in this
petition.

| have been authorized to file this petition on behalf of the debtor.

# | tave examined the infermation In this petition and have a reasonable belief that the information is true and
correct.

1 declare under penally of perjury that the foregoing is ire and correct.

Execuled on 11/8/2019

AOD IYYYY
x Ve

Signatur ot ge (org guthorized rapresentative of debtor

Mark A. Siffin

Printed name

 

Title Authorized Representative

 

 

48. Signature of attorney

 

 

 

 

 

 

 

 

X /s/ Robert J. Dehney pate _11/8/19
Signature of attomey for debtor MM /DD IYYYY
Robert J. Dehney
Printed name
Morris, Nichols, Arsht & Tunnell LLP
Firm name
1201 N. Market Street
Number Street
Wilmington DE 19899-1347
City State ZIP Code
302-658-9200 rdehney@mnat.com
Contact phone Email address
3578 DE
Bar number Stale

Official Farm 204 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 4
Case 19-12385-KBO Doci1 Filed 11/08/19 Page 5 of 13

ANNEX 1
AFFILIATED ENTITIES

On the date hereof, (except as set forth below), each of the affiliated entities listed below

(including the debtor in this chapter 11 case) filed petitions for relief under chapter 11 of title 1]

of the United States Code in this Court.

I,

i)

MTE Holdings LLC; Case No. 19-12269 (KBO) (Bankr. D. Del.) (Chapter 11 Petition
Filed October 22, 2019)

MTE Partners LLC, Case No. 19-12272 (KBO) (Bankr. D. Del.) (Chapter 11 Petition
Filed October 23, 2019)

Olam Energy Resources | LLC, Case No. 19-12273 (KBO) (Bankr. D. Del.) (Chapter 11
Petition Filed October 23, 2019)

MDC Texas Operator LLC
MDC Reeves Energy LLC

Ward I, LLC
Case 19-12385-KBO Doci1 Filed 11/08/19 Page 6 of 13

RESOLUTIONS OF
THE SOLE MEMBER OF
MDC ENERGY LLC

November 8, 2019

On November 8, 2019, MTE Holdings LLC (the “Manager’’), the sole member of MDC
Energy LLC (the “Company”), took the following actions and adopted the following resolutions
in accordance with (i) the applicable governing law of Delaware, (ii) the limited liability
company operating agreement of the Company, and (iii) the certificate of formation of the
Company.

Authorization to Commence Chapter 11 Proceedings:
Authorization to Employ and Retain Requisite Professionals

WHEREAS, the Manager of the Company has reviewed and analyzed the materials
presented by the Company’s management and the Company’s legal advisors and has held
vigorous discussions (including with management and such advisors) regarding such materials
and the liabilities of the Company, the short- and long-term prospects of the Company. the
restructuring and strategic alternatives available to the Company, and the impact of the foregoing
on the Company’s business and operations and has consulted with management and the
Company's legal advisors regarding the above: and

WHEREAS, the Manager of the Company has determined that it is necessary, advisable
and in the best interests of the Company, its creditors, member and other interested parties, and
necessary and convenient to the purpose, conduct, promotion, or attainment of the business and
affairs of the Company, that a petition be filed by the Company seeking relief under chapter 11
of title 11 of the United States Code (the “Bankruptcy Code”) and that the Company undertake
related actions.

NOW THEREFORE BE IT:

RESOLVED, that the Manager of the Company, in its best judgment. and after
consultation with management and the Company’s legal advisors, has determined that it is
desirable and in the best interests of the Company, its creditors, member and other interested
parties that a voluntary petition for relief under chapter 11 of the Bankruptcy Code be filed and
directs that the Company file or cause to be filed a voluntary petition for relief under chapter 11
of the Bankruptcy Code;

RESOLVED FURTHER, that the “Authorized Officer” referenced in these resolutions
shall be Mark A. Siffin;

RESOLVED FURTHER, that the Authorized Officer of the Company, be, and hereby is,
authorized and empowered on behalf of, and in the name of, the Company to execute and verify
or certify a petition under chapter 11 of the Bankruptcy Code and to cause the same to be filed in
the United States Bankruptcy Court for the District of Delaware at such time as such officer shall
determine;
Case 19-12385-KBO Doci1 Filed 11/08/19 Page 7 of 13

RESOLVED FURTHER, that the Authorized Officer of the Company be, and hereby is.
authorized and empowered on behalf of, and in the name of, the Company to execute and file all
pleadings, schedules, lists, and other papers. and to take any and all actions that such officer may
deem necessary or proper in connection with the foregoing resolutions;

RESOLVED FURTHER, that the Authorized Officer be. and hereby is, authorized and
empowered on behalf of, and in the name of. the Company to engage the law firm of Kasowitz
Benson Torres LLP (“Kasowifz”) as general bankruptcy counsel to represent and assist the
Company in carrying out its duties under the Bankruptcy Code and to take any and all actions to
advance the Company’s rights and interests. including filing any pleadings and making any
filings with regulatory agencies or other governmental authorities; and, in connection therewith.
the Authorized Officer be, and hereby is, authorized and directed to execute appropriate retention
agreements, pay appropriate retainers prior to and after the filing of the Company’s chapter 11
case, and cause to be filed an appropriate application for authority to retain the services of
Kasowitz;

RESOLVED FURTHER, that the Authorized Officer of the Company be, and hereby is,
authorized and empowered on behalf of, and in the name of, the Company to engage the law firm
of Morris, Nichols, Arsht & Tunnell LLP (“A4NAT”) as Delaware counsel to represent and assist
the Company in carrying out its duties under the Bankruptcy Code and to take any and all actions
to advance the Company’s rights and interests, including filing any pleadings and making any
filings with regulatory agencies or other governmental authorities: and, in connection therewith.
the Authorized Officer of the Company be. and hereby is, authorized and directed to execute
appropriate retention agreements, pay appropriate retainers prior to and after the filing of the
Company’s chapter 11 case, and cause to be filed an appropriate application for authority to
retain the services of MNAT; and

RESOLVED FURTHER, that the Authorized Officer of the Company be, and hereby is.
authorized and empowered on behalf of, and in the name of, the Company to engage any other
professionals as deemed necessary or appropriate in his sole discretion to assist the Company in
cairying out its duties under the Bankruptcy Code, including executing appropriate retention
agreements, paying appropriate retainers prior to or after the filing of the Company’s chapter 11
case, and filing appropriate applications for authority to retain the services of any other
professionals as the Authorized Officer shall in his sole discretion deem necessary or desirable.

General

RESOLVED FURTHER, that the Authorized Officer of the Company be, and hereby is,
authorized and empowered on behalf of, and in the name of, the Company to (i) take or cause to
be taken any and all such further actions and to prepare, execute and deliver or cause to be
prepared, executed and delivered and, where necessary or appropriate, file or cause to be filed
with the appropriate governmental authorities, all such necessary or appropriate instruments and
documents, (ii) incur and pay or cause to be paid all fees and expenses associated with or arising
out of the actions authorized herein. and (111) engage such persons as the Authorized Officer shall
in his sole discretion deem necessary or desirable to carry out fully the intent and purposes of the
foregoing resolutions and each of the transactions contemplated thereby, such determination to
be conclusively established by the taking or causing of any such further action;

tu
Case 19-12385-KBO Doci1 Filed 11/08/19 Page 8 of 13

RESOLVED FURTHER, that all lawful actions of any kind taken prior to the date hereof
by the Authorized Officer, or any person or persons designated or subsequently authorized to act
by the Authorized Officer, which acts would have been authorized by the foregoing resolutions.
except that such acts were taken prior to the adoption of such resolutions, are hereby severally
ratified. confirmed. approved and adopted as acts of the Company;

RESOLVED FURTHER, that the signature of the Authorized Officer of the Company on
any document, instrument. certificate, agreement or other writing shall constitute conclusive
evidence that such officer deemed such act or thing to be necessary, advisable or appropriate,
and

RESOLVED FURTHER, that the Authorized Officer of the Company be, and hereby is,
authorized and empowered to certify and to furnish such copies of these resolutions as may be
necessary and such statements of incumbency of the corporate officers of the Company as may
be requested,

wok kk Rk Rk OK O&
Case 19-12385-KBO Doci1 Filed 11/08/19 Page 9 of 13

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: Chapter 11

MDC ENERGY LLC, Case No. 19- ( )

Debtor. !

Nee ee ee ee ee”

 

CORPORATE OWNERSHIP STATEMENT
Following is the list of entities that directly or indirectly own 10% or more of any class of
MDC Energy LLC’s (“MDC Energy's”) equity interests. This list is prepared in accordance with

Fed. R. Bankr. P. 1007(a)(1) and Fed. R. Bankr. P. 7007.1 in this chapter 11 case.

Shareholder Approximate Percentage of Shares Held |
_MTE Holdings LLC | | 100%

 

 

 

LIST OF EQUITY SECURITY HOLDERS
Following is a list of debtor MDC Energy’s equity security holders. This list has been

prepared in accordance with Fed. R. Bankr. P. 1007(a)(3) for filing in this chapter 11 case.

 

 

 

| Shareholder Address of Equity Holder _| Percentage of Equity Held
MTE Holdings LLC 280 East 96th Street | 100%
Suite 210, |
| | Indianapolis, Indiana 46240 |

 

 

 

' The Debtor in this chapter 11 case, along with the last four digits of the Debtor’s federal tax identification number,
is: MDC Energy LLC (9140). The Debtor's address is 280 East 96th Street, Suite 210, Indianapolis, Indiana 46240.
Case 19-12385-KBO

AUER elm Cm Cia Uae: ct

Debtor name MOC Energy LLC

 

United States Bankruptcy Court for the:

Case aumber {if known}:

District of Delaware

 

{State}

 

Official Form 204

Doc 1 Filed 11/08/19 Page 10 of 13

C) Check if this is an
amended filing

Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 30

Largest Unsecured Claims and Are Not Insiders

12/16

A consolidated list of creditors holding the 30 largest unsecured claims must be filed ina Chapter 11 or Chapter 9 case. include claims
which the debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from tnadequate collateral value places the creditor among the
holders of the 30 largest unsecured claims.

Name of creditor and complete
mailing address, Including zip code

Alamo Pressure Pumping LLC
PO Box 641085
Dallas, TX 75264-1034

Gravity Cilfield Services, LLC
PO Box 734128
Dallas, TX 75373-4128

BT MIDSTREAM, LLC
PO Box 5061
Abilene, TX 79608

B&L Pipeco Services, Inc.
PO Box 840280
Dallas, TX 75284-0280

MARIO A. ORTEGA
PO Box 872
Cdessa, TX 79760

J6 ENERGY SERVICES
23060 FM 159
Navasota, TX 77868

WaterBridge Texas Operating, LLC
840 Gessner, Suite 100
Houston, TX 77024

Apergy ESP Systems, LLC
19425 E 54th Street
Broken Arrow, OK 74014

Official Form 204

Name, telephone number, and Nature of the claim Indicate if

email address of creditor
contact

doe Mckie
214-654-3666
joem@fracing.com

Mark Zimmerman
4327411222
mark.zimmerman@avly.com

David Lynn
325-669-4737
diynn@btmidstream.com

Mike Joyce
806-886-3804
mike joyce@bipipeco.com

Alex Lorte
432-520-5466
alorte4@aol.com

Jury Valladarez
432-755-4687
jury@j6energy.com

Jason Long
jason long@h2obridge.com

Bob Haskell
432-425-5085
bob. haskeli@apergy.cam

(for example, trade
debts, bank loans,
professional

‘services, and

government
contracts)

claim ts
‘contingent,
unliquidated,
or disputed

Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 30 Largest Unsecured Claims

Amount of unsecured claim

If the claim Is fully unsecured, fill in onty unsecured
claim amount. If aim is partially secured, fill in
total claim amount and deduction for value of
collateral or setoff te calculate unsecured claim.

Total claim, if | Deduction for Unsecured
partially value of clalm
secured collateral or

setoff

§ 11,407, 228.35

§ 10,845,225 10

$ 9,101,440.16

$ 7,036,786.16

$6,970,527 23

$6,624 ,560.49

$5,704,469 49

3 4,422,743.11

page 1
Debtor

10

11

12

13

14

18

16

17

18

19

20

Official Form 204

Case 19-12385-KBO Doc1 Filed 11/08/19 Page 11o0f13

MDC Energy LLG

 

Name

Name of creditor and complete
mailing address, Including zip code

Legacy Directional Drilling, LLC
103 Abigayle's Row
Scott, LA 70583

CACTUS FUEL, LLC
P Box 677924
Dallas, TX 75267-7924

Patterson-LTI Drilling Campany, LLC
PO Box 260111
Dallas, TX 75326-0111

STEP Enaroy Services (USA) Lid.
480 Wildwood Farest Drive,

Suite 300

Spring, TX 77360

Fluid Delivery Solutions, LLC
6785 Corporation Parkway, Suite 200,
Fort Worth, FX 76726

BUTCH'S RAT HOLE & ANCHOR SERVICE,
INC.

12408 Quaker Avenue

Lubbock, TX 79424

RWLS LLG
PO Box 862
Levelland, TX 79336

Chase Harris, Inc.
PO Box 2428
Stephenville, TX 76401

We Supply and Basin Supply, LP
PO Box 206620
Dallas, TX 75320-6620

Cretic Energy Services, LLC
PO Box 2108
Alice, TX 78333

Basic Energy Services
801 Cherry Street, Suite 2100
Fort Warth, TX 76102

Silver Zone, Inc.
2840 South Highway Suite 385
Odessa, TX 79766

Name, telephone number, and
emall address of creditor
contact

Brent Janner
713-553-0574
bjanner@legacydirectlonal.com

Andy Fertseh
979-533-1979
afertsch@cactusind.com

Lance Creswell
432-559-4659
lance.creswelk@patenergy.com

James Minahan |
713-882-9000
jminahan@step-es.com

Philip Kuntz
817-988-8933
pkuntz@idslic.com

Norman Alten
806-438-5218
nallen@brhas.com

Matt Gray
8068933785
mgray468@aol.com

Chase Harris
817-851-3801
chase_harris@ymalil.com

Renae Hotz, Pres
303-888-6446
renae@wobsupply.com

L Melvin Cooper
832-603-7150
meooper@forbesenerayservices.cam

Doug Suniap
281-216-5872
doug dunlap@bas:cenergyssrvices com

Juan
432-425-1370
silverzoneinc@gmail.com

Case NUMDES [tatawn)

Nature of the claim indicate if

(for example, trade
debts, bank loans,
professional
services, and
government
contracts)

claim fs
contingent,
unliquidated,
or disputed

Amount of unsecured claim
If the claim is fully unsecured, fill in anly unsecured
claim amount. If clair is partially secured, fill in
total claim amount and deduction for vatue of
collateral or setoff to calculate unsecured claim.

Total cialm, if
partially
secured

PDaductlon for
value of
collateral or
setoff

Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 30 Largest Unsecured Claims

Unsecured
claim

$§4,200,891.18

$ 4,084,573 06

$ 3,946,348.35

§3,784,145.08

$ 3,812,753.79

$ 3,436,089,36

$ 3,242,486.05

$ 2,900,000 00

$ 2,886,912.84

$ 2,824,758 68

$ 2,733,450.86

$ 2,395,866.28

page 2
Debtor

24

22

23

24

25

26

27

28

29

30

Official Form 204

Case 19-12385-KBO Doc1 Filed 11/08/19 Page 12 o0f13

MBC Energy LLC

hare

Name of creditor and complete
mailing address, including zip code

Clearwater Resources, LLC
6837 62nd Street, Suite 101
Lubbock, TX 79424

WS Energy Services
13330 Leopard Street, Suite 32
Corpus Christi, TX 78410-4481

RUSSAW TRANSPORT, LLC
1183 West I20
Pecos, TX 79772

DILL LAND & CATTLE, LLC
16913 FM 179
Walfforth, TX 79382

Texas Fueling Services, Inc.
4220 Laura Koppe Road
Houston, TX 77016

TANMAR RENTALS LLC
711 South Chestnut
Tomball, TX 77375

Diamond M Trucking
PO Box 2075
Pecos, TX 79772

Permian Equipment Rentals
12409 Quaker Avenue
Lubbock, TA 79424

MCCLUNTON ENERGY GROUP, LLC
FPO Box 15110
Odessa, TX 79768

Tier One Energy, LLP
PO Box 1660
Pecos, TX 79772

Name, telephone number, and
emall address of creditor
contact

Shane Grissom
806-893-4958
cwiexas2012@gmail.com

Steven Bishop
214-546-6680
sblshop@wsemllc.com

Steve Russaw
501-548-8128
steverussaw@yahoo.com

Jack Bill
575-441-6399
dilljack22@yahoo.com

John Moran
281-443-2336
John@texasfueling.com

Maurice
337-432-5384
mauriceb@tanmarcompanies.com

Rosie Martinez
432-448-1281
rosie @diamondmtruckingpecos. cori

Norman Allen
806-438-5218
nallen@brhas.com

Tony McClinten
307-333-3455
tonymccdl@icioud.com

Mares Galvan
432-448-9218
igalyangptlaroneenergy.com

Case number ti known)

Nature of the claim Indicate if

(for example, trade claimis
debts, bank loans, cantingent,
professional unfiquidated,
services, and or disputed
government

contracts}

Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 30 Largest Unsecured Claims

Amount of unsecured claim

If the claim is fully unsecured, fill In only unsecured
claim amount. If claim is partially secured, fill in
total claim ammount and deduction for value of
collateral or setolf to calculate unsecured claim.

Total claim, If © Beductlon for Unsecured
partially value of clalm
secured collateral or

setoff

$2,333,174 01

$ 2,274,467.93

$ 2,272,981,75

$ 2,082,540.65

$ 1,909,040.91

$ 1,853,946.98

$ 1,844 ,868.50

3 1,745,830.38

$1.729,347,74

$ 1,686,818 91

page 3
Case 19-12385-KBO Doc1 Filed 11/08/19 Page 13 of 13

PTALOLGTS meet to identify the case et Ruts iis fone

     
         
   

Debtor Name MDC Energy LLC

 

United States Bankruptey Court for the: District of Delaware
(Slate)

Case number (iF Anoway:

 

Official Form 202
Declaration Under Penalty of Perjury for Non-individual Debtors 12/15

 

An Individual who is authorized to act on behalf of a non-indlvidual debtor, such as a corporation or partnership, must sign and submit
this form for the schedules of assets and liabilities, any other document that requires a declaration that Is not Included in the document,
and any amendments of those documents. This form must state the indlvidual's position or refationship to the debtor, the identity of the
document, and the date. Bankruptcy Rules 1008 and 9044.

WARNING - Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1819, and 3674.

Fa Declaration and signature

| am the president, another officer, or an authorized agent of the corporation: a member or an authorized agent of ihe partnership: or
another individual serving as a representative of the debtor in this case.

| have examined the information in the dacuments checked below and | have a reasonable belief that the information is true and correct:

Schedule A/B: Assets—Real and Personal Property (Official Form 206A/B)}
Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
Schedula E/F; Creditors Who Have Unsecured Claims (Official Form 206E/F}
Schedule G: Executery Contracts and Unexpired Leases (Official Farm 2066)
Schedule A: Codeblors (Official Form 206H)

Summary of Assets and Liabilities for Non-individuals {Official Form 206Sum)

Amended Schedule

O OODOOOGBOOD

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Jnsiders (Official Form 204}

ce

Other document that requires a declaration Board Resolutions, Censolidated List of Top 30 Unsecured Creditors who are net Insiders,
List of Equity Holders, Corporate Ownership Statement

 

| declare under penalty of perjury that the foregoing is true and correct.

Executed on 11/08/2019 _ x Wie

MM ADDL YYYY Signature 6 individeal signing on behalf of debtor

Mark A. Siffin

Printed name

Authorized Representative
Position or relationship to debter

 

Official Form 202 Declaration Under Penalty of Perjury for Non-Individual Debtors
